a

 

 

U.S. Federal Distret court for State of Ly

 

US.
cane i lade

 

 

Tp QE United styles Chana tee, 2920-JAN-—-Pu:-99

Alvin in ner O43 747

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Llestenn ee a GLERK
13300 M. Mullen Highimay $6) == -
( Ubeload Mgrgone isin
ebitionen 5
2 0-€-0026
ee
vs Civil wo
Jk
Unitect States Marshal Serawzes
3341 Yensq Wve. as
Ba [more Marylanct
(30) Bi2- 4107. lies
Cespovdents.
—* Ne YF ¥—__—_w a

 

 

 

 

 

“Pelition Tor Wit of Vinkoos Corpus

 

 

Shy Ne Unitedt Stetes — eboney Alun

 

Re iluien an) 0848147, QurSuan bo ‘ ;

 

Shales Const; bAvowal ae akcbon Litt, ae MS eM Seg. |

 

cespect fully og eae Wororuble. Court ot to Suspewel

 

 

 

tue. Grea { atk of \. Natration | Habeas Corpus. lbuk exercise 4
eli Courts curthority Qunel Siuriscks Aton and NA€evieiys Constrdufs Cnrcd

 

Heritedest ‘Keclenel Pbliz etx) anol cnn Hor beach. os

 

 

Case 1:20-cv-00026-WCG Filed 01/07/20 Page 1 of 4 Document 1

 

 

Teasons _\npre Says
 

 

Diindiei bes Lor Gramtiing Kedlena | Habeas | Corpus

 

 

“+ is \No\\ Settlel Wr in _ Oren Ba ‘e PAiSeaeA +0 PACNa il

 

On a Yeclerul alpbeas, CLarous Ae QAScraon wg Lins cfevaou strate

 

 

Yhot he was dear £ \; \ boat

 

Governmental Ae Avon, “Woeverall vs Smithy, ( th a7)

 

a0 P34 Soy-at, 5O%

 

 

A Federal Court EKOCING, LHoleas Cowows Tursclebion

 

is Vim tect me deciching e lets A PA teonors! Cusick,
is in hls siete ie oo le a

 

Statec 92 us.c.$ 9241; Rose us. Helges, (1875) 423 ws.

 

La at. 12

 

AB Usch MalCe\(s\(ret) Mok Wat of Habeas

 

Cornus Wray ASSUL tyson pias is ih. Cus tele, inwwoleton ofp _|

 

 

 

We Casal eae ee A ee of Hae had Stiles

 

 

\\ne. JW$Sue wietaetecl on Seclencal babes Corpus, Moncledes —_

 
    

"Sucitlichen af Tete o la. a ok ~ |

 

 

 

|

 

“YSsue Voesenbect jor Ledlenal Hea lneees Covous Relic?

 

 

eee ae eee B Habsst- aut \inech in Pass

 

~

Prd ion tee Hal eas Corus Relief Origivebecl 1 vn the hHyecutwe.

 

 

gla of Wrareslowcl Divs ao€ Correction Noe \86-314
On Aiwembo 1, 2016 at |\ Dagcle- bes kc, MWe. Security

 

Covrectionns ustitubion in Jessup, gy lonof, [ho *SSure, possi

 

Unileo! Stites Morsly,f Seiec sekeyen toe eyocute

 

Unitect sane Radon 301841210 , Cowan bine Ped tronen

 

=

 

 

SEO Sy GA ON, Coe t

 
 

 

 

18 _pestoring Yeritionen Constibbionol laiberty Rabb.

 

 

Crtovnds for ESSumce Bela

 

‘Yor Mobeas Covors elie?

 

 

Ve Longa. ues bis Court As Qtowt Lua: ot.

 

Lidbenatinn Vabens Cov pu$ . hae acouneds wel Kacdts Cewlen

 

aroun LS. 8 Horasess. Ceneral ete at? IZIS lated octy ben Zale

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

| ae “eon oh Clea 1969 : Sis |
2 15SUauces mel Crxecubion of Crtohna's 201 seshed Stake
Pardan”™ 30841210 Autor.
Luin Faulk nen™ sic! 0898792 From \Marylanck State Davis ite ot-
citechan, Aeon. einen Ceashthuel be tea Zoowsh
I Yedibioner Wluie Fawlhoer sid” 077992 boule) sigw-ever Copy | Wluiis Foulkes sil” 0999792 boule $igur-oven Copy : ~OUEA
LAI 2 Gust Ye A ~ Wane
(Acq ane! hy re Veli bio
The Raised ond iasuaee of US, Rarekan® S0UM41 YO _ hes a
Ued. Mesto
t
i
= Case 1:20-cv-00026-WCG Filed 01/07/20 Page 3of4 Document 1

 

 

 
 

 

Ceabikpabe, of Sewre

 

 

 

oe Vent lesy Conti ts on Wire ro du eit Worerlet~

 

 

BoA, cop4 old Mes vib ies yu le fesbage
Rc Per af Le (AS. \ RS bev S Cor he, Stele ot Wik UA

 

 

Youth

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Case 1:20-cv-00026-WCG Filed 01/07/20 Page 4of4 Document 1

 

 

 

 
